 

Case 1:17-cr-00596-GBD Document 113 Filed 03/10/20 Page 1 of 1

SEWARD & KISSEL LLP

-stscany,, ONE BATTERY PARK PLAZA
_ REWORK, NEW YORK 10004

   
  
 
  
   
  

 

i
TELEPHONE: (212) 574-1200 901 K STREET, NW
FACSIMILE: (212) 480-8421 WASHINGTON, DC 20001

ee .WWW.SEWKIS.COM TELEPHONE: (202) 737-8833
PRR ye FACSIMILE: (202) 737-5184

RITA M. GU AVIN: Sn bes
PARTNER O° bee $5)
(212) 574- 1309. oP os
glavin@sew .

 

March 10, 2020
VIA ECF FILING
The Honorable George B. Daniels
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

 

RE: United States v. Raymundo Leal, et al., 1:17-cr-596-GBD-2
Dear Judge Daniels:

I represent Raymundo Leal in the above-captioned matter. As the Court is aware, the
Metropolitan Correctional Center (“MCC”), where Mr. Leal is presently detained, has been in
some form of “lockdown” for approximately two weeks, As noted during today’s status
conference, my understanding is that Mr. Leal has gone without certain basic sanitary needs
during this lockdown. I respectfully request that the Court “So Order” this letter motion
directing the MCC to immediately provide Mr. Leal today with:

e Access to a shower;
e Toilet paper, soap, a toothbrush, and toothpaste; and

e Aclean set of clothes, including a new undergarment.

I thank the Court for its attention to this matter.

a submitted,

2 f

f- Y fc (. bitee ~
Rita M. Glavin fie

SK 88888 0255 8494759

 
